

116 HR 4081 IH: Sabika Sheikh Firearm Licensing and Registration Act
U.S. House of Representatives
2019-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4081IN THE HOUSE OF REPRESENTATIVESJuly 26, 2019Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the licensing of firearm and ammunition possession and the registration of firearms,
			 and to prohibit the possession of certain ammunition.
	
 1.Short titleThis Act may be cited as the Sabika Sheikh Firearm Licensing and Registration Act. 2.Licensing of firearm and ammunition possession; registration of firearms (a)Firearm licensing and registration system (1)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:
					
						932.Licensing of firearm and ammunition possession; registration of firearms
 (a)In generalThe Attorney General, through the Bureau of Alcohol, Tobacco, Firearms and Explosives, shall establish a system for licensing the possession of firearms or ammunition in the United States, and for the registration with the Bureau of each firearm present in the United States.
							(b)Firearm registration system
 (1)Required informationUnder the firearm registration system, the owner of a firearm shall transmit to the Bureau— (A)the make, model, and serial number of the firearm, the identity of the owner of the firearm, the date the firearm was acquired by the owner, and where the firearm is or will be stored; and
 (B)a notice specifying the identity of any person to whom, and any period of time during which, the firearm will be loaned to the person.
 (2)Deadline for supplying informationThe transmission required by paragraph (1) shall be made— (A)in the case of a firearm acquired before the effective date of this section, within 3 months after the effective date of this section; or
 (B)in the case of a firearm acquired on or after the effective date, on the date the owner acquires the firearm.
									(3)Database
 (A)In generalThe Attorney General shall establish and maintain a database of all firearms registered pursuant to this subsection.
 (B)AccessThe Attorney General shall make the contents of the database accessible to all members of the public, all Federal, State, and local law enforcement authorities, all branches of the United States Armed Forces, and all State and local governments, as defined by the Bureau.
									(c)Licensing system
								(1)Requirements
 (A)General licenseExcept as otherwise provided in this subsection, the Attorney General shall issue to an individual a license to possess a firearm and ammunition if the individual—
 (i)has attained 21 years of age; (ii)after applying for the license—
 (I)undergoes a criminal background check conducted by the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act, and the check does not indicate that possession of a firearm by the individual would violate subsection (g) or (n) of section 922 or State law;
 (II)undergoes a psychological evaluation conducted in accordance with paragraph (2), and the evaluation does not indicate that the individual is psychologically unsuited to possess a firearm; and
 (III)successfully completes a training course, certified by the Attorney General, in the use, safety, and storage of firearms, that includes at least 24 hours of training; and
 (iii)demonstrates that, on issuance of the license, the individual will have in effect an insurance policy issued under subsection (d).
 (B)Antique firearm display licenseThe Attorney General shall issue to an individual a license to display an antique firearm in a residence of the individual if the individual—
 (i)is the holder of a license issued under subparagraph (A); (ii)supplies proof that the individual owns an antique firearm;
 (iii)describes the manner in which the firearm will be displayed in accordance with regulations prescribed by the Attorney General, and certifies that the firearm will be so displayed; and
 (iv)demonstrates that the individual has provided for storage of the firearm in a safe or facility approved by the Attorney General for the storage of firearms.
 (C)Military-style weapons licenseThe Attorney General shall issue to an individual a license to own and possess a military-style weapon if the individual—
 (i)is the holder of a license issued under subparagraph (A); and (ii)after applying for a license under this subparagraph, successfully completes a training course, certified by the Attorney General, in the use, safety, and storage of the weapon, that includes at least 24 hours of training and live fire training.
 (2)Psychological evaluationA psychological evaluation is conducted in accordance with this paragraph if— (A)the evaluation is conducted in compliance with such standards as shall be established by the Attorney General;
 (B)the evaluation is conducted by a licensed psychologist approved by the Attorney General; (C)as deemed necessary by the licensed psychologist involved, the evaluation included a psychological evaluation of other members of the household in which the individual resides; and
 (D)as part of the psychological evaluation, the licensed psychologist interviewed any spouse of the individual, any former spouse of the individual, and at least 2 other persons who are a member of the family of, or an associate of, the individual to further determine the state of the mental, emotional, and relational stability of the individual in relation to firearms.
									(3)Denial of license
 (A)RequiredThe Attorney General shall deny such a license to an individual if— (i)the individual is prohibited by Federal law from possessing a firearm; or
 (ii)the individual has been hospitalized— (I)with a mental illness, disturbance, or diagnosis (including depression, homicidal ideation, suicidal ideation, attempted suicide, or addiction to a controlled substance (within the meaning of the Controlled Substances Act) or alcohol), or a brain disease (including dementia or Alzheimer’s); or
 (II)on account of conduct that endangers self or others. (B)AuthorizedThe Attorney General may deny such a license to an individual if—
 (i)the psychological evaluation referred to in paragraph (2) indicates that the individual— (I)has a chronic mental illness or disturbance, or a brain disease, referred to in subparagraph (A)(ii)(I);
 (II)is addicted to a controlled substance (within the meaning of the Controlled Substances Act) or alcohol; or
 (III)has attempted to commit suicide; or (ii)prior psychological treatment or evaluation of the individual indicated that the individual engaged in conduct that posed a danger to self or others.
										(4)Suspension of license
 (A)In generalA license issued under this subsection to an individual who is under indictment for a crime punishable by imprisonment for a term exceeding 1 year is hereby suspended.
 (B)Authorized for lack of firearm insuranceThe Attorney General may suspend a license issued under this subsection to an individual who has violated section 922(dd) in the most recent 12-month period.
 (5)Revocation of licenseA license issued under this subsection to an individual who is or becomes prohibited by Federal or State law from possessing a firearm is hereby revoked. Such an individual shall immediately return the license, and surrender all firearms and ammunition owned or possessed by the individual, to the Attorney General.
 (6)Expiration of licenseA license issued to an individual under this subsection shall expire— (A)in the case of a license that has been in effect for less than 5 years, 1 year after issuance or renewal, as the case may be; or
 (B)in the case of a license that has been in effect for at least 5 years, 3 years after the most recent date the license is renewed.
 (7)Renewal of licenseThe Attorney General shall renew a license issued to an individual under this subsection if the individual—
 (A)requests the renewal by the end of the 60-day period that begins with the date the license expires; (B)in the 3-year period ending with the date the renewal is requested—
 (i)has met the requirement of paragraph (1)(A)(ii)(II); and (ii)has successfully completed a training course, certified by the Attorney General, in the use, safety, and storage of firearms, that includes at least 8 hours of training;
 (C)meets the requirement of paragraph (1)(A)(iii); and (D)in the case of a license issued under paragraph (1)(C), in the 2-year period ending with the date the renewal is requested, has successfully completed a training course, certified by the Attorney General, that includes at least 8 hours of training in the use of the weapon subject to the license.
									(d)Firearm insurance
 (1)In generalThe Attorney General shall issue to any person who has applied for a license pursuant to subsection (c) and has paid to the Attorney General the fee specified in paragraph (2) of this subsection a policy that insures the person against liability for losses and damages resulting from the use of any firearm by the person during the 1-year period that begins with the date the policy is issued.
 (2)FeeThe fee specified in this paragraph is $800. . (2)Military-style weapon definedSection 921(a) of such title is amended by inserting after paragraph (29) the following:
					
 (30)The term military-style weapon means— (A)any of the firearms, or copies or duplicates of the firearms in any caliber, known as—
 (i)Norinco, Mitchell, and Poly Technologies Avtomat Kalashnikovs (all models); (ii)Action Arms Israeli Military Industries UZI and Galil;
 (iii)Beretta Ar70 (SC–70); (iv)Colt AR–15;
 (v)Fabrique National FN/FAL, FN/LAR, and FNC; (vi)SWD M–10, M–11, M–11/9, and M–12;
 (vii)Steyr AUG; (viii)INTRATEC TEC–9, TEC–DC9 and TEC–22; and
 (ix)revolving cylinder shotguns, such as (or similar to) the Street Sweeper and Striker 12; (B)a semiautomatic rifle that has an ability to accept a detachable magazine and has at least 2 of—
 (i)a folding or telescoping stock; (ii)a pistol grip that protrudes conspicuously beneath the action of the weapon;
 (iii)a bayonet mount; (iv)a flash suppressor or threaded barrel designed to accommodate a flash suppressor; and
 (v)a grenade launcher; (C)a semiautomatic pistol that has an ability to accept a detachable magazine and has at least 2 of—
 (i)an ammunition magazine that attaches to the pistol outside of the pistol grip; (ii)a threaded barrel capable of accepting a barrel extender, flash suppressor, forward handgrip, or silencer;
 (iii)a shroud that is attached to, or partially or completely encircles, the barrel and that permits the shooter to hold the firearm with the nontrigger hand without being burned;
 (iv)a manufactured weight of 50 ounces or more when the pistol is unloaded; and (v)a semiautomatic version of an automatic firearm; and
 (D)a semiautomatic shotgun that has at least 2 of— (i)a folding or telescoping stock;
 (ii)a pistol grip that protrudes conspicuously beneath the action of the weapon; (iii)a fixed magazine capacity in excess of 5 rounds; and
 (iv)an ability to accept a detachable magazine.. (3)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following:
					
						
							932. Licensing of firearm and ammunition possession; registration of firearms..
 (4)Deadline for establishmentWithin 1 year after the date of the enactment of this Act, the Attorney General shall prescribe final regulations to implement the amendments made by this subsection.
				(b)Prohibitions; penalties
 (1)ProhibitionsSection 922 of such title is amended by adding at the end the following:  (aa)It shall be unlawful for a person to possess a firearm or ammunition, unless—
 (1)the person is carrying a valid license issued under section 932(c)(1); and (2) (A)in the case of a firearm owned by the person, the firearm is registered to the person under section 932(b); or
 (B)in the case of a firearm owned by another person— (i)the firearm is so registered to such other person; and
 (ii)such other person has notified the Attorney General that the firearm has been loaned to the person, and the possession is during the loan period specified in the notice.
									(bb)
 (1)It shall be unlawful for a person to transfer a firearm or ammunition to a person who is not licensed under section 932(c)(1).
 (2)It shall be unlawful for a person to sell or give a firearm or ammunition to another person unless the person has notified the Attorney General of the sale or gift.
 (3)It shall be unlawful for a person to loan a firearm or ammunition to another person unless the person has notified the Attorney General of the loan, including the identity of such other person and the period for which the loan is made.
 (4)It shall be unlawful for a person holding a valid license issued under section 932(c)(1) to transfer a firearm to an individual who has not attained 18 years of age.
 (cc)A person who possesses a firearm or to whom a license is issued under section 932(c)(1) shall have in effect an insurance policy issued under section 932(d).
						.
 (2)PenaltiesSection 924(a) of such title is amended by adding at the end the following:  (8)Whoever knowingly violates section 922(aa) shall be fined not less than $75,000 and not more than $150,000, imprisoned not less than 15 years and not more than 25 years, or both.
						(9)
 (A)Whoever knowingly violates section 922(bb)(1) shall be fined not less than $50,000 and not more than $75,000, imprisoned not less than 10 years and not more than 15 years, or both.
 (B)Whoever knowingly violates section 922(bb)(2) shall be fined not less than $30,000 and not more than $50,000, imprisoned not less than 5 years and not more than 10 years, or both.
 (C)Whoever knowingly violates section 922(bb)(3) shall be fined not less than $5,000 and not more than $10,000.
 (D)Whoever knowingly violates section 922(bb)(4) shall be fined not less than $75,000 and not more than $100,000, imprisoned not less than 15 years and not more than 25 years, or both, except that if the transferee of the firearm possess or uses the firearm during or in relation to a crime, an unintentional shooting, or suicide, the transferor shall be fined not less than $100,000 and not more than $150,000, imprisoned not less than 25 years and not more than 40 years, or both.
 (10)Whoever knowingly violates section 922(cc) shall be fined not less than $50,000 and not more than $100,000, imprisoned not less than 10 years and not more than 20 years, or both..
				(3)Conforming amendments
 (A)Elimination of prohibition on establishment of centralized firearm registration systemSection 926(a) of such title is amended by striking the 2nd sentence. (B)Applicability to governmental and military firearms and ammunitionSection 925(a) of such title is amended in each of paragraphs (1) and (2), by inserting and except for section 932, after the 2nd comma.
 (4)Effective dateThe amendments made by this subsection shall take effect on the date final regulations are prescribed under subsection (a)(4).
				3.Prohibition on possession of certain ammunition
 (a)In generalSection 922 of title 18, United States Code, as amended by section 2 of this Act, is amended by adding at the end the following:
				
					(dd)
 (1)It shall be unlawful for any person to possess ammunition that is 0.50 caliber or greater. (2) (A)It shall be unlawful for any person to possess a large capacity ammunition feeding device.
 (B)Subparagraph (A) shall not apply to— (i)the manufacture for, or possession by, the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, or the possession by a law enforcement officer employed by such an entity for purposes of law enforcement (whether on or off duty);
 (ii)the possession by an employee or contractor of a licensee under title I of the Atomic Energy Act of 1954 on-site for purposes of establishing and maintaining an on-site physical protection system and security organization required by Federal law, or off-site for purposes of licensee-authorized training or transportation of nuclear materials;
 (iii)the manufacture or possession by a licensed manufacturer or licensed importer for the purposes of testing or experimentation authorized by the Attorney General; or
 (iv)the manufacture for, or possession by, an organization that provides firearm training and that is registered with the Attorney General, or the possession by an individual to whom such an organization is providing firearm training during and at the location of the training.
								.
 (b)Large capacity ammunition feeding device definedSection 921(a) of such title, as amended by section 1 of this Act, is amended by inserting after paragraph (30) the following:
				
 (31)The term large capacity ammunition feeding device means a magazine, belt, drum, feed strip, or similar device that has a capacity of, or that can be readily restored or converted to accept, more than 10 rounds of ammunition, but does not include an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition..
 (c)PenaltiesSection 924(a) of such title, as amended by section 2 of this Act, is amended by adding at the end the following:
				
					(11)
 (A)Whoever knowingly violates section 922(dd)(1) shall be fined not less than $50,000 and not more than $100,000, imprisoned not less than 10 years and not more than 20 years, or both.
 (B)Whoever knowingly violates section 922(dd)(2) shall be fined not less than $10,000 and not more than $25,000, imprisoned not less than 1 year and not more than 5 years, or both..
			